( — co gounited States Courts
. Southern District of Tex
FILED as

AUG 05 2019
SOUTHERN DISTRICT OF TEXAS David 8
CORPUS CHRISTI DIVISION nas Bradley, Clerk of Court

UNITED STATES OF AMERICA

Vs. Case Number: (1 _ (F..3 0. 03M

Edna Berenice Puente

AFFIDAVIT FOR MATERIAL WITNESS

BEFORE ME, the undersigned authority, personally came and appeared the undersigned Agent, who being first duly_. .
sworn, deposed, and said:

Testimony of the following person(s) is material in criminal proceedings against the defendant named above. Designation
and detention as material witnesses is requested for:

Franz Denilson Castro-Castro
Sara Yaneth Martinez-Domingo

These material witnesses are citizens of Guatemala who have admitted belonging to a class of aliens who are deportable,
being illegally within the United States. Should they be released and returned to their native country, they may not be
subject to extradition. Thus, it would be impracticable to secure their presence at such time as the case is called for trial.

Lhhe=

Submitted by reliable electronic means, sworn to, signature Gilbert Ruiz Border Patrol Agent
attested telephonically per Fed.R.Crim.P.4.1, and probable cause U.S, Border Patrol
found on the:

   

 
  
 

5th dayof August

L /
CASNITED STATES MAGISTRATE JUDGE
Jason B. Libby -

 

 

 

 

 

 
